Citation Nr: 0721861	
Decision Date: 07/20/07    Archive Date: 08/02/07

DOCKET NO.  04-27 724	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for a right knee 
disorder.

2.  Entitlement to service connection for a left knee 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L.A. Howell, Counsel


INTRODUCTION

The veteran served on active duty from August 1969 to 
February 1972.

This matter is on appeal from the Nashville, Tennessee, 
Department of Veterans Affairs (VA) Regional Office (RO).


FINDINGS OF FACT

1.  A chronic bilateral knee disorder was not manifest during 
service.

2.  Right knee pathology was not identified until 2003.

3.  Left knee pathology was not identified until 1990, after 
an on-the-job injury. 

4.  The veteran's current bilateral knee symptomatology is 
unrelated to service.


CONCLUSIONS OF LAW

1.  A right knee disorder was not incurred in or aggravated 
by the veteran's period of active duty.  38 U.S.C.A. §§ 1110, 
5103(a), 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.303 (2006).

2.  A left knee disorder was not incurred in or aggravated by 
the veteran's period of active duty.  38 U.S.C.A. §§ 1110, 
5103(a), 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability. See Caluza v. Brown, 7 
Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303.  

Under § 3.303(b), an alternative method of establishing the 
second and/or third Caluza element is through a demonstration 
of continuity of symptomatology.  See Savage, 10 Vet. App. at 
495-97; see also Clyburn v. West, 12 Vet. App. 296, 302 
(1999).  Continuity of symptomatology may be established if a 
claimant can demonstrate (1) that a condition was "noted" 
during service; (2) evidence of post-service continuity of 
the same symptomatology; and (3) medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability and the post-service symptomatology.  Savage, 10 
Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay 
evidence of in-service incurrence sufficient in some 
circumstances for purposes of establishing service 
connection); 38 C.F.R. § 3.303(b).

Service medical records reflected no complaints of, treatment 
for, or a diagnosis related to a bilateral knee disorder.  
While the veteran has maintained that he injured his knees 
when he was struck by an automobile, he has been unable to 
provide a clear statement as to when the injury occurred.  

Nonetheless, service records are completely devoid of any 
reference to an injury.  At the time of his separation 
examination, the clinical evaluation of his lower extremities 
was normal and there was no mention made of the residuals of 
a pedestrian/automobile injury.  Therefore, the service 
medical records do not show a chronic bilateral knee disorder 
at the time of discharge.

Next, evidence has not been presented showing the onset of 
symptoms consistent with knee pathology since service.  
Rather, the evidence shows knee pathology beginning many 
years after discharge.  In May 1990, the veteran underwent 
arthroscopic surgery of the left knee.  

Although he has since denied that the left knee surgery was 
work-related, the Report of Operation dated May 31, 1990, 
stated "[t]he patient had persistent pain in the left knee 
and a hemarthrosis, status post injury to the left knee on 
the job ten days prior to admission."  The contemporaneous 
evidence of record, which the Board finds more credible, 
directly contradicts the veteran's more recent statements 
made in connection with a claim filed for monetary benefits 
many years later.

In April 2003, the veteran filed the current claim.  In May 
2003, he underwent X-rays of the knees.  There was no 
evidence of arthritis of the knee joints bilaterally but 
there was evidence indicating tendonitis, an old trauma to 
the left femur, and evidence of possible old Osgood-Schlatter 
disease.

In this case, regardless of the veteran's assertions of 
experiencing symptoms since service, the Board emphasizes the 
multi-year gap between discharge from active duty service 
(1972) and initial recorded left knee complaints related to 
an on-the-job injury in 1990 (nearly 20 years), and right 
knee pathology in 2003 (over 30 years).  

The Board finds that the gap between discharge and post-
service symptomatology is too remote in time to support a 
finding of in-service onset.  See Maxson v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of 
medical complaints for condition can be considered as a 
factor in resolving claim); see also Mense v. Derwinski, 1 
Vet. App. 354, 356 (1991) (affirming Board's denial of 
service connection where veteran failed to account for 
lengthy time period between service and initial symptoms of 
disability).

Next, service connection may be granted when a medical nexus 
is established between the claimed disorder and active duty 
service.  In this regard, there is no competent evidence to 
support a claim for service-connection.  

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990).  

Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
later is a factual determination going to the probative value 
of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").

The veteran is competent to report symptoms because this 
requires only personal knowledge, not medical expertise, as 
it comes to him through his senses.  Layno v. Brown, 6 Vet. 
App. 465, 470 (1994).  However, as lay person, he is not 
competent to offer opinions on medical diagnosis or 
causation, and the Board may not accept unsupported lay 
speculation with regard to medical issues.  See Moray v. 
Brown, 5 Vet. App. 211 (1993); Espiritu v. Derwinski, 2 Vet. 
App. 482 (1992).  

In this case, there is no competent evidence supporting a 
medical nexus between active duty and the veteran's current 
complaints, nor has the veteran maintained that any exist.  
In addition, the private medical evidence from the 1990 left 
knee surgery related his left knee problems with an on-the-
job injury but made no mention of active duty service.  
Therefore, the competent evidence of record does not support 
a medical nexus.

The Board has also considered the veteran's statements in 
support of his claims.  However, where the determinative 
issue is one of medical causation or a diagnosis, only those 
with specialized medical knowledge, training, or experience 
are competent to provide evidence on the issue.  See Jones v. 
Brown, 7 Vet. App. 134, 137 (1994); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1991).  

Since the record does not reflect that the veteran possesses 
the medical training and expertise necessary to render an 
opinion concerning the cause of his bilateral knee disorder, 
his lay statements are of no probative value in this regard.  
See Heuer v. Brown, 7 Vet. App. 379, 384 (1995) (citing 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993)).

In particular, while the veteran has maintained that he 
injured his knees in-service when he was struck by an 
automobile, his statements are found to be not credible.  
Specifically, when he filed the initial claim in April 2003, 
he asserted that the injury occurred in 1971, but offered no 
more specifics.  In the notice of disagreement, he again 
referenced a non-specific date of 1971 and his wife indicated 
that she was with him in 1971 when it occurred.  However, in 
an October 2003 Report of Accidental Injury In Support of 
Claim for Compensation or Pension, he indicated that the date 
and time of injury was 1970 or 1971.  Further, in a January 
2004 written statement, he dated the injury some where 
between November 1970 and March 1971.  

After the National Archives and Records Administration 
searched Morning Reports dated from November 1970 to November 
1971 and was unable to verify that the veteran was treated 
for injuries as a result of a pedestrian accident, he then 
maintained in his July 2004 substantive appeal that the 
accident occurred after January 6, 1972 (the date of his 
separation examination), and asserted that was the reason 
that it was not mentioned in his service medical records.  

Understanding that recollections of events from many years 
ago may lack exactness, the veteran's most recent statement 
that the injury occurred after January 1972 is categorically 
unsupported by the evidence.  The record shows that he was 
returned from overseas duty in September 1971 and was 
stationed at Ft. Campbell, Kentucky, until the date of his 
discharge in February 1972.  Therefore, the veteran's initial 
vague statements regarding the date of the in-service injury 
to his knees as a result of an alleged pedestrian accident in 
Germany (with the most narrow time frame reported as November 
1970 to March 1971) - which he asserted in multiple 
statements, including one from his wife - and his more 
current attempt to date the injury to a period after his 
service separation examination, when he was obviously 
stationed in the United States, and which is entirely 
inconsistent with his initial assertions, renders his 
statements as to the date and circumstances of the claimed 
injury unreliable.

In sum, the veteran lacks the medical expertise to offer an 
opinion as to the diagnosis of current pathology, as well as 
to medical causation of any current disability.  His 
statements of an alleged in-service injury when he was struck 
by an automobile and assertions of continuity are not 
credible.  Moreover, no physician has ever associated the 
veteran's bilateral knee complaints with active duty service.  
For these reasons, the service connection is denied.

Finally, the Veterans Claims Assistance Act of 2000, 38 
U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & 
Supp. 2006), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2006), requires VA to assist a claimant at the time that he 
or she files a claim for benefits.  As part of this 
assistance, VA is required to notify claimants of what they 
must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1).

The notice required by the VCAA can be divided into four 
elements.  Specifically, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that the claimant is to 
provide; (3) that VA will attempt to obtain; and (4) request 
that the claimant provide any evidence in his or her 
possession that pertains to the claim.  Beverly v. Nicholson, 
19 Vet. App. 394, 403 (2005) (outlining VCAA notice 
requirements).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, No. 
06-7001 (Fed. Cir. May 16, 2007).  

In May 2003, prior to the initial adjudication of the claims, 
the veteran was notified of the evidence not of record that 
was necessary to substantiate the claims.  He was told that 
he needed to provide information regarding dates of 
treatment, that if he had any service medical records or a 
DD-214 in his possession that those should be provided, and 
that he should let VA know of any information or evidence 
that VA could try to obtain on his behalf.  

He was informed that VA would attempt to obtain any evidence 
that he indicated was available and that service medical 
records had been requested.  It was also requested that he 
provide evidence in his possession that pertained to the 
claims.  There is no allegation from the veteran that he has 
any evidence in his possession that is needed for a full and 
fair adjudication of these claims.  

Under these circumstances, the Board finds that the 
notification requirements of the VCAA have been satisfied as 
to both timing and content.  

Further, the Board notes that additional (post-adjudication) 
due process notice was provided to the veteran in September 
2003.  He was asked to provide information for each and every 
doctor where he was treated, asked to clarify a conflict in 
his VA clinical records on the nature of his in-service 
injury, and asked to provide information so that employee 
health records could be obtained.  

He responded that no additional evidence was available.  A 
statement of the case was subsequently provided.  The purpose 
behind the notice requirement has been satisfied and the 
veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of his claims.

With respect to the Dingess requirements, the claimant was 
not provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disabilities on appeal.  However, there is no prejudice in 
issuing a final decision because the preponderance of the 
evidence is against the claims for service connection.  Any 
questions as to the appropriate disability rating or 
effective date to be assigned are moot.  

Therefore, adequate notice was provided to the appellant 
prior to the transfer and certification of the veteran's case 
to the Board and complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  

Next, the VCAA requires that VA make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  VA's duty to assist includes (1) 
obtaining records not in the custody of a federal department 
or agency; (2) obtaining records in the custody of a federal 
department or agency; (3) obtaining service medical records 
or other records relevant to active duty and VA or VA-
authorized medical records; and, (4) providing medical 
examinations or obtaining medical opinions if necessary to 
decide the claim.  See 38 C.F.R. § 3.159(c).  

VA has a duty to obtain a medical examination if the evidence 
establishes (1) a current disability or persistent or 
recurrent symptoms of a disability, (2) an in-service event, 
injury, or disease, (3) current disability may be associated 
with the in-service event, and (4) there is insufficient 
evidence to make a decision on the claim.  See McClendon v. 
Nicholson, 20 Vet. App. 79 (2006).

In this case, the veteran's service medical records and all 
identified and authorized post-service medical records 
relevant to the issues on appeal have been requested or 
obtained.  Moreover, given the absence of in-service evidence 
of chronic manifestations of the disorders on appeal, no 
evidence of the disorders for many years after separation, 
and no competent evidence of a nexus between service and the 
veteran's claims, a remand for a VA examination would unduly 
delay resolution.  Therefore, the available records and 
medical evidence have been obtained in order to made adequate 
determinations as to these claims.  

In sum, the Board finds the duty to assist and duty to notify 
provisions of the VCAA have been fulfilled and no further 
action is necessary under the mandate of the VCAA.




ORDER

Service connection for a right knee disorder is denied.

Service connection for a left knee disorder is denied.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


